Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13-20, and  22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 4, what is “inserting the nock assembly into an elongated arrow capture recess extending along a direction of travel of the arrow.”?
	With respect to claim 5, same as with respect to claim 4, the examiner is unclear what is that applicant sough to claim.  What “arrow capture recess”? what/where “about an axis perpendicular to a direction of a travel of the arrow”? 
	With respect to claim 13, to what “the crossbow” the claimed referred to? the device is an arrow assembly and the crossbow is not positively claimed as part of the arrow device. Similarly to what “dry fire lockout of the crossbow”? Again, the device of claim 13, is only an arrow device and neither the crossbow nor the dry-fire lockout are part of the arrow assembly.
	With respect to claim 22, as no crossbow, positively claimed within claim 1 (“a crossbow” recites in the preamble is no indication that the crossbow is part of the method), it is unclear to what “the crossbow” the claim referred to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasor et al US 2010/0170488 (“Rasor”) further in view of Matasic et al US 2009/0064978 (“Matasic”).
	As per claim 1, Rasor discloses a method of engaging an arrow (arrow, with a nock 194) with an anti-dry fire system (ADF 164) of a crossbow (crossbow assembly 20)(Figs. 1-18A; pars. [0046]-[0086]), the method comprising: 
	engaging a string carrier of the crossbow with a draw string of the crossbow(engaging string carrier/ release 86; with bowstring 66)(Figs. 1, 2A and 3; [0055]; note also [0062]-[0065] as well as [0077]-[0082] as the manner of operating, drawing the crossbow); translating the string carrier along a center rail of the crossbow between  a released configuration and a drawn configuration (drawing the crossbow into the cocked position Fig. 2B[ [0059], [0060], [0062], [0063] and [0077]-[0080]); ; 
	seating  the draw string within an opening of a nock assembly of the arrow shaped to receive the draw string while the crossbow is in the drawn configuration (placing a an arrow, with nock 194 (Fig. 15) to engage drawstring 66 as the crossbow in the drawn configuration)(note also [0052], [0069], and [0069] as the use of arrow); 
	engaging an anti-dry fire region of the nock assembly and a dry fire lockout of the anti-dry fire system behind the draw string while the crossbow is in the drawn configuration; and displacing the dry fire lockout with the anti-dry fire region from a first position that inhibits release of the draw string to a second position that permits release of the draw string (the nock assembly’s prong/s (i.e. anti fire region 194) to engage ADF (anti fire catch 164 as the crossbow in the drawn configuration to allow firing of the arrow therefrom; thus, ADF is moved from a first position (inhibits drawstring 66 release) (Figs. 13, 15 and 18A) to a second position to allow release of the drawstring to fire the arrow (Fig. 16; note also [0068]-[0075] in regard to the ADF structure and use).
	Rasor is not specific regarding the engaging an anti-dry fire region of the nock assembly and the dry fire lockout of the anti-dry fire system is behind the draw string while the crossbow is in the drawn configuration.
	However, Matasic discloses engaging an anti-dry fire region of the nock assembly and the dry fire lockout of the anti-dry fire system is behind the draw string while the crossbow is in the drawn configuration (trigger assembly 3000 including a dry fire stop 3008; while an arrow 3800 position, and the device at the drawn position, a protrusion of dry fire 3008 (see the examiner’s markings hereinafter) is behind a bowstring 3200)(pars. [0054]-[0068] and Figs. 20-34; note in particular Figs. 28, 29 and 32 as the arrow 3800 placed within and ready to bf fire).
	Furthermore, with regard to the limitation “behind a drawstring”, attention to applicant’s original disclosure at par. [0137]” As used herein, the phrase "behind the draw string" refers to a region between a draw string and a proximal end of a crossbow”
	Accordingly, it is clear that within Matasic the rejoin of the dry fire-to-drawstring is in such position, i.e. a region between drawstring and crossbow (represent by the trigger assembly). 
Examiner’s markings regarding Matasic’s dry fire protrusion behind drawstring

    PNG
    media_image1.png
    1097
    933
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s engaging an anti-dry fire region of the nock assembly and the dry fire lockout of the anti-dry fire system is behind the draw string while the crossbow is in the drawn configuration as taught by Matasic for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a crossbow with a bolt/arrow/projectile’s nocking means configure to engage a dry fire mechanism to insure a properly loading of the projectile within a crossbow thus providing safe operation thereof. 
	A skilled artisan would have appreciated that such modification to Rasor’s device would have enhance the arrow-nock interaction with the dry fire means to insure proper loading within the crossbow yet allow a discharge of an arrow having different nock/prongs.    
	Furthermore, it is noted that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). A skilled artisan would have determined that the location of dray-fire means to engages with an arrow’s nock behind a bowstring, would be merely a matter of obvious engineering choice, that would have not changed the structure of the dry-fire means; nor such modification would have changed the nature of the dry-fire means to inhibit a drawstring from release, absent an arrow-nock thereof.  
	As per claim 2, with respect to wherein seating the draw string within the opening of the nock assembly includes a snap-fit engagement, note Rasor’s Fig. 15 as the nock 194 snap-fit; note [0054], [0069], and [0071] as the nock to snap fit with bowstring 66).
	As per claim 3, with respect to further comprising: capturing flat regions of the nock assembly that are generally perpendicular to an axis of the opening of the knock assembly between a pair of spaced-apart fingers  of the string carrier when the nock assembly is engaged with the draw string,  note Rasor’s Fig. 15 as the nock 194 snap-fit; note [0054], [0069], and [0071] as the nock to snap fit with bowstring 66); with respect to spaced apart fingers of the string carrier, construed as any one of the hooks 162; ADF 164; sear 180, and etc. of release 86 that in the draw configuration (Figs. 2B in conjunction to at least Fig. 15; and [0068]-[0072]) the nock 194 would have been between any of these elements as it engages drawstring 66.   
	As per claim 4, with respect to further comprising: inserting the nock assembly into an elongated arrow capture recess extending along a direction of travel of the arrow, to the best of his understanding the examiner construed such as the position of an arrow and nock 194 into the draw configuration (Fig. 2B) as the release 86 spool into hosing 82 and the arrow to be fire therefrom.
	As per claim 5, with respect to wherein displacing the dry fire lockout with the anti-dry fire region includes rotating the dry fire lockout within an arrow capture recess about an axis perpendicular to a direction of travel of the arrow, to the best of his understanding the examiner construed such as the position of an arrow and nock 194 into the draw configuration (Fig. 2B) as the release 86 spool into hosing 82 and the arrow to be fire therefrom; with regard to the manipulation of the ADF as arrow- nock is present absent note Figs. 13-18 and [0068]-[0073].
  	As per claim 6, with respect to wherein, the elongated arrow capture recess includes: upper surfaces that  inhibit the arrow from rising upward when the crossbow is fired; and angled lower surfaces that permit the arrow to slide downward relative to the sting carrier unless the nock assembly is fully engaged with the draw string, note Figs. 3, 5, and 8-9B as the housing 82 (i.e. elongated arrow capture recess) includes such upper and lower surfaces; note Rasor’s Fig. 15 as well as [0054], [0069] and [0071] as the use of  arrow and nock 194 to engages bowstring 66 in the drawn configuration).
	As per claim 22, with respect to wherein: the crossbow includes a first end and a second end; in the released configuration, the draw string is located closer to the first end than the protrusion of the moveable dry fire lockout; and in the drawn configuration, the protrusion of the moveable dry fire lockout is located closer to the second end than the draw string, note Rasor’s Figs. 13-18A and [0068]-[0074] to the structure of the carrier 86 to include anti-fire dry means 164; thus in the release configuration (Figs. 1, 2A and 3) the carrier 86 is closer to the first end; and in the drawn configuration (Fig. 2B) the carrier (with the anti-dry fire) is closer to the second end.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rasor and Matasic as applied to claim 1 above, and further in view PedersenUS2013/0267359 (“Pedersen”) and Palomaki 9,441,925 (“Palomaki”)
	As per claim 9, the modified Rasor is not specific wherein the crossbow further includes a plurality of matched weight arrows, the method further comprising: preparing a first arrow with a first nock assembly without a light assembly, wherein the first nock assembly comprises a first nock assembly weight; and preparing a second arrow with a second nock assembly, the second nock assembly including a light assembly, wherein the second nock assembly comprises a second nock assembly weight greater than the first nock assembly weight; wherein the first arrow has a first arrow weight substantially the same as a second arrow weight of the second arrow.
	However, note Palomaki’s Figs. 4A-11E regarding plurality of nocks to be use with plurality of arrows (Fig.1); and note at least 12:31-41 the crossbow’s arrow assembly can be utilized with any of the nocks described by Palomaki.  With respect to nock with light, note Pedersen’s Figs. 7A and 7B [0038]-[0042], regarding the use of light assembly within the nock assembly 700 with light assembly.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor - Matasic’s to further includes a plurality of matched weight arrows, the method further comprising: preparing a first arrow with a first nock assembly without a light assembly, wherein the first nock assembly comprises a first nock assembly weight; and preparing a second arrow with a second nock assembly, the second nock assembly including a light assembly, wherein the second nock assembly comprises a second nock assembly weight greater than the first nock assembly weight; wherein the first arrow has a first arrow weight substantially the same as a second arrow weight of the second arrow as taught by Palomaki and Pedersen for the reason that a skilled artisan would have been motivated	in combining prior art elements according to known methods to yield predictable results to include a plurality arrows configure to receive different nocks (e.g. different weights, with lights, and etc.) to obtain the predictable results of arrow assembly that includes plurality of arrows and plurality of nocks as an archer can pick and choose a desirable and suitable arrow assembly.  
Claim 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US 6,364,499 (“Jones”).
	As per claim 13, Jones discloses an arrow assembly (arrow device 10)(Figs. 1-6; 2:39-4:14 ), the arrow assembly comprising: 
	an arrow shaft with a center opening extending between a front end and a rear end; a front insert secured in the center opening proximate the front end of the arrow shaft; fletching secured to the shaft proximate the rear end (shaft 14 to receive arrow point at one end (arrowhead 16)  and vanes (feathers 18) at the other end)( Fig. 1; 2:39-51); 
	and a nock assembly comprising a nock including two prongs defining an opening shaped to engage with the a draw string of the crossbow, and an anti-dry fire region behind the opening shaped to engage the dry fire lockout of the crossbow, and a shank coupled in the center opening at the rear end of the arrow shaft (nock 20 configure to engages a bowstring 24 (Figs. 2-4) including shank (Figs. 2 and 3 in conjunction to 2:52+ regarding the structure of the nock); the nock further includes prongs, extending from upper portion 26 towards end 38 and chamfered corners 39; Figs. 2 and 3 as well as 3:1-31; with respect to an anti-dry fire region behind the opening, construed as the rear portion of the nock’s end; see the examiner’s markings hereinafter).
	With respect to “arrow for use with a crossbow having a dry fire lockout” as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Thus, the preamble does not “breath life and meaning” to the arrow assembly, and the arrow assembly able to stand alone regardless to the structure of the crossbow (which once again, cannot be part of the claimed arrow assembly). 
Examiner’s markings

    PNG
    media_image2.png
    404
    716
    media_image2.png
    Greyscale

	Similar, with respect to the function of the apparatus, i.e. an anti-dry fire region behind the opening to engage the dry fire lockout of the crossbow, as previously mentioned while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Jones is not specific regarding the use of internal threads for the front insert (i.e. for the arrowhead).
	However, it is well known to use such an internal threads to attach a front insert onto a shaft and it would have been obvious to modify Jones as such for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way attaching a front insert (i.e. an arrowhead) to an arrow shaft to form a complete arrow assembly that is suable to be shot by an archer. 
	As per claim 14, with respect to wherein the nock assembly further comprises a bushing coupled to the center opening at the rear end of the arrow shaft  and including a shoulder that engages the rear end of the arrow shaft, and a center opening sized to frictionally engage the shank of the nock, note Jones’s Figs. 2-4 in conjunction to 2:52-67 wherein the nock includes lower portion 28 (i.e. a busing) inserted within bore 31 of shaft 14 (e.g. Fig. 3) and the lower portion engages shoulder portion 32 of the upper portion 26 of the nock. 	
	As per claim 15, with respect to wherein forces applied to the nock during arrow launch are transmitted to the shaft substantially entirely through the bushing, note Jones’ Figs. 2-4 in conjunction to Fig. 1 and 3:63+ as the manner of using the arrow assembly 10.
	Furthermore, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, Jones’ structure is fully capable of performing the same function  as claimed, since his device is equipped with the same features as the claim subject matter (emphasis added).
	As per claim 17, with respect to wherein nock the nock assembly comprises at least 10% by weight reinforcing material, the examiner construed such claimed percentage as manner to reduce the overall weight of the arrow as discussed in applicant’s par. [0148]).   
	Although, Jones is not specific regarding such ratio (i.e. 10%) as claimed, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jones’ nock assembly weight with at least 10% weight reinforcing material for the reason that a skilled artisan would have been motivated to discover the optimize nock’s weight, by routine experimentation, to discover the optimize nock’s weight that is light enough but strong and durable to be use within a bolt/arrow. Such modification would have been beneficial to insure superior aerodynamic characteristics that is allowing a longer flight time as well as longer distance, while the arrow (to include the nock assembly) is sturdy and strong enough to penetrate a target, a game, and alike.
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 13 above, and further in view of Pedersen US2013/0267359 (“Pedersen”).
	As per claim 16, with respect to further comprising a light assembly coupled to the nock, Jones discloses light source 25 including light stick 48 in Figs. 2-4 and 3:32-62).
	Jones is not specific regarding the light source positioned at least partially within the center opening of the shaft.
	However, Pedersen discloses comprising a light assembly coupled to the nock and positioned in the center opening of the shaft (Figs. 7A and 7B in conjunction to par. [0038]-[0042], regarding the use of light assembly within the nock assembly 700).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jones’ light means wherein the light source positioned at least partially within the center opening of the shaft as taught by Pedersen for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including a light means to an arrow assembly to enhance the use of the arrow assembly in poor lighting environment.  A skilled artisan would further determined that such modification to Jones’ light source position is nothing more an obvious design-engineering choice that would have not changed the nature of the nock to provide lighting means to the nock-arrow assembly.
	As per claim 18, with respect to wherein the nock comprises about 20% by weight glass fibers or filamentous glass, note Pedersen’s [0039] regarding the use of such materials.
	Although the prior art, Jones - Pedersen is not specific regarding such ratio, as mentioned hereinafter with respect to claim 17, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jones -Pedersen’s nock assembly weight ratio as claimed for the reason that a skilled artisan would have been motivated to discover the optimize nock’s weight, by routine experimentation, to discover the optimize nock’s weight that is light enough but strong and durable to be use within a bolt/arrow. Such modification would have been beneficial to insure superior aerodynamic characteristics that is allowing a longer flight time as well as longer distance, while the arrow (to include the nock assembly) is sturdy and strong enough to penetrate a target, a game, and alike.
	As per claims 19, 20, with respect to further comprising a plurality of matched weight arrow assemblies comprising: a first arrow with a first front insert and a first nock assembly without a light assembly, wherein the first nock assembly comprises a first nock assembly weight; and a second arrow with a second front insert and a second nock assembly, the second nock assembly including a light assembly, wherein the second nock assembly comprises a second nock assembly weight greater than the first nock assembly weight; wherein the first front insert has a weight greater than the second front insert so the first arrow weight substantially the same as a second arrow weight of the second arrow (claim 19), and further comprising a plurality of matched weight arrow assemblies comprising: a first arrow with a first nock assembly without a light assembly, wherein the first arrow comprises a first weight; and a second arrow with a second nock assembly including a light assembly, wherein the second arrow comprises a second arrow assembly weight, wherein the first arrow weight is substantially the same as the second arrow weight (claim 20), note Pedersen Figs. 4A-11E regarding plurality of nocks to be use with plurality of arrows ;With respect to nock with light, once note Pedersen’s Figs. 7A and 7B with light assembly as well as Jones’ light means 25/48 in Figs. 2-4..
	A skilled artisan would have determined that it would have been obvious to include a plurality arrows configure to receive different nocks (e.g. different weights, with lights, and etc.) to obtain the predictable results of arrow assembly that includes plurality of arrows and plurality of nocks as an archer can pick and choose a desirable and suitable arrow assembly.  
Claim(s) 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasor further in view of Jones.
	As per claim 23, Rasor discloses a crossbow system (crossbow assembly 20)(Figs. 1-18A; pars. [0046]-[0086]) comprising: 
	a frame (frame 34)(Figs. 1-3; [0049] and [0050]); 
	a string carrier coupled to and moveable relative to the frame between a drawn position and a released position a string carrier (bowstring release 86; the string carrier (86) slides along the center rail (34) between engagement with the draw string in the released configuration to a retracted position that locates the draw string in the drawn configuration (bowstring release 86 is retracted, between a release configuration (closed to the riser) and a drawn configuration, (brought into upper housing 82), to be held in a ready/drawn configuration)(Figs. 2B, 5-10; and 13-18 pars. [0055],[0056], [0061]-[0065] and [0075]-[0083])
	the string carrier including: a catch moveable between a closed position retaining a draw string and an open position releasing the draw string (a catch 162) movable between a closed position that engages the draw string (see for example Fig. 16 in conjunction to par. [0069] and an open position that releases the draw string (see for example Fig. 14 in conjunction to pars. [0070] and [0071], regarding the open position of catch 162 to release bowstring 66); 
	a sear movable between a de-cocked position and a cocked position, the sear coupled to the catch to retain the catch in the closed position ((sear member 180) moveable between a cocked position coupled with the catch (162) to retain the catch in the closed position (Figs. 16 and 18A) and a de-cocked position (Figs. 14, 15 and 18), wherein the trigger (hammer 169 of trigger 26) is positioned to move the sear (180) from the cocked position to the de-cocked position when the string carrier is in the retracted position (Figs. 9A-12; pars. [0064]-[0067]; and par. [0072]); 
	and a dry fire lockout including a projection, the dry fire lockout rotatable between a first position engaged with the sear and inhibiting movement of the sear to the de-cocked position, and a second position permitting the sear to move to the de-cocked position (ADF catch 164) lockout moveable between a disengaged position when an arrow is engaged with the draw string and a lockout position that blocks the sear from moving to the de- cocked position when an arrow is not engaged with the drawstring (Figs. 13-18A; pars. [0068]-[0073]); 
	and an arrow assembly (Fig. 15, nock 194 in conjunction to [0052], [0069] and [0071] as the use of an arrow assembly) including: 
	an arrow shaft with a center opening extending between a front end and a rear end; and a nock assembly including two prongs defining an opening shaped to engage the draw string, and an anti-dry fire region behind the opening shaped to engage the projection of the dry fire lockout and move the dry fire lockout to the second position (the nock assembly’s prong/s (i.e. anti fire region 194) to engage ADF (anti fire catch 164 as the crossbow in the drawn configuration to allow firing of the arrow therefrom; thus, ADF is moved from a first position (inhibits drawstring 66 release) (Figs. 13, 15 and 18A) to a second position to allow release of the drawstring to fire the arrow (Fig. 16; note also [0068]-[0075] in regard to the ADF structure and use).
	Rasor is not specific regarding the arrow assembly including a front insert with internal threads secured in the center opening proximate the front end of the arrow shaft; a fletching secured to the arrow shaft proximate the rear end; and a shank coupled to the center opening at the rear end of the arrow shaft.  
	However, Jones discloses a front insert with i secured in the center opening proximate the front end of the arrow shaft; a fletching secured to the arrow shaft proximate the rear end arrow device 10)(Figs. 1-6; 2:39-4:14 ), the arrow assembly comprising: 
	an arrow shaft with a center opening extending between a front end and a rear end; a front insert secured in the center opening proximate the front end of the arrow shaft; fletching secured to the shaft proximate the rear end (shaft 14 to receive arrow point at one end (arrowhead 16)  and vanes (feathers 18) at the other end)( Fig. 1; 2:39-51) ; and a shank coupled to the center opening at the rear end of the arrow shaft (the arrow including shank; Figs. 2 and 3 in conjunction to 2:52+ regarding the structure of the nock).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Rasor’s arrow assembly including a front insert secured in the center opening proximate the front end of the arrow shaft; a fletching secured to the arrow shaft proximate the rear end; and a shank coupled to the center opening at the rear end of the arrow shaft as taught by Jones for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results forming an arrow design to be use by archery device such as a crossbow and alike.
	With regard to the use of internal threads for the front insert, although the Jones is not specific regarding the use of threads, it is well known to use such an internal threads to attach a front insert onto a shaft and it would have been obvious to modify Jones as such for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way attaching a front insert (i.e. an arrowhead) to an arrow shaft to form a complete arrow assembly that is suable to be shot by an archer. 
	As per claim 25, although Rasor is not specific regarding wherein the anti-dry fire region is at least 0.1 inches in length, it is noted that it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Rasor’s ant-dry fire region in such dimensions for the reason that a skilled artisan would have been motivated to discover the optimize anti-dry fire region, by routine experimentation, to insure optimize communication between arrow’s nock-to-dry fire means to insure optimize operation while an arrow is present within the crossbow device.
	As per claim 26, with respect to wherein the arrow assembly further includes: a bushing coupled to the center opening at the rear end of the arrow shaft and including a shoulder that engages the rear end of the arrow shaft, and a center opening sized to frictionally engage the shank of the nock; and a light assembly received at least partially within both the shank of the nock assembly and the center opening of the bushing, note Jones’s Figs. 2-4 in conjunction to 2:52-67 wherein the nock includes lower portion 28 (i.e. a busing) inserted within bore 31 of shaft 14 (e.g. Fig. 3) and the lower portion engages shoulder portion 32 of the upper portion 26 of the nock; also, Jones discloses light source 25 including light stick 48 in Figs. 2-4 and 3:32-62).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasor and Jones as applied to claim 23 above, and further in view of Matasic.
	As per claim 24, Rasor is not specific regarding wherein the anti-dry fire region is positioned behind the draw string when the string carrier is in the drawn position and the draw string is seated in the opening.  
	However, Matasic discloses wherein the anti-dry fire region is positioned behind the draw string when the string carrier is in the drawn position and the draw string is seated in the opening (trigger assembly 3000 including a dry fire stop 3008; while an arrow 3800 position, and the device at the drawn position, a protrusion of dry fire 3008 (see the examiner’s markings hereinafter) is behind a bowstring 3200)(pars. [0054]-[0068] and Figs. 20-34; note in particular Figs. 28, 29 and 32 as the arrow 3800 placed within and ready to bf fire).
	Furthermore, with regard to the limitation “behind a drawstring”, attention to applicant’s original disclosure at par. [0137]” As used herein, the phrase "behind the draw string" refers to a region between a draw string and a proximal end of a crossbow”
	Accordingly, it is clear that within Matasic the rejoin of the dry fire-to-drawstring is in such position, i.e. a region between drawstring and crossbow (represent by the trigger assembly). 
Examiner’s markings regarding Matasic’s dry fire protrusion behind drawstring

    PNG
    media_image1.png
    1097
    933
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s wherein the anti-dry fire region is positioned behind the draw string when the string carrier is in the drawn position and the draw string is seated in the opening as taught by Matasic for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a crossbow with a bolt/arrow/projectile’s nocking means configure to engage a dry fire mechanism to insure a properly loading of the projectile within a crossbow thus providing safe operation thereof. 
	A skilled artisan would have appreciated that such modification to Rasor’s device would have enhance the arrow-nock interaction with the dry fire means to insure proper loading within the crossbow yet allow a discharge of an arrow having different nock/prongs.    
	Furthermore, it is noted that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). A skilled artisan would have determined that the location of dray-fire means to engages with an arrow’s nock behind a bowstring, would be merely a matter of obvious engineering choice, that would have not changed the structure of the dry-fire means; nor such modification would have changed the nature of the dry-fire means to inhibit a drawstring from release, absent an arrow-nock thereof.  
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are partially not persuasive and are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to applicant’s argument-the Matasic reference
	Applicant argued that Matasic does not disclose the position of the arrow while the bow/bowstring is drawn as well as he location of the engagement between the nock and the dry fire is behind the crossbow.  The examiner respectfully disagrees.
	First, the examiner’s annotation is related to Fig. 28 (and not Fig. 22 as stated by applicant) ,which such configuration clearly indicates that the archery device/ the bowstring, is in a drawing configuration.  As clearly stated by Matasic “[0061] Once an arrow 3800 is inserted into the trigger mechanism 3000 as shown in FIG. 28, a rear end of the arrow 3800 may force the dry fire stop 3008 to move in the counter clockwise direction. Even in this position, the trigger mechanism 3000 may be locked by the lock 3006.”  Thus, it is clear that the present of an arrow 3800 is indication of the device in a drawn position.
	Second, with respect to the engagement behind the bowstring, However, Matasic discloses such engagement (trigger assembly 3000 including a dry fire stop 3008; while an arrow 3800 position, and the device at the drawn position, a protrusion of dry fire 3008 (see the examiner’s markings hereinafter) is behind a bowstring 3200)(pars. [0054]-[0068] and Figs. 20-34; note in particular Figs. 28, 29 and 32 as the arrow 3800 placed within and ready to bf fire). Furthermore, with regard to the limitation “behind a drawstring”, attention to applicant’s original disclosure at par. [0137]” As used herein, the phrase "behind the draw string" refers to a region between a draw string and a proximal end of a crossbow”.  Accordingly, it is clear that within Matasic the rejoin of the dry fire-to-drawstring is in such position, i.e. a region between drawstring and crossbow (represent by the trigger assembly).

    PNG
    media_image3.png
    575
    658
    media_image3.png
    Greyscale

In regard to -the Jones reference
	Applicant argued that Jones does not disclose an anti-fire rejoin, the examiner respectfully disagrees and once more asserts that the device of claim 13 is only a structure of an arrow, not related to a crossbow or any dry-fire means.
	Attention to Jones’ at least Fig. 1 as marked above.

    PNG
    media_image4.png
    648
    811
    media_image4.png
    Greyscale

	Thus, as -no structure of a crossbow nor an dry-fire means, is part of the arrow device of claim 13, the examiner maintains his position that the arrow structure of Jones includes such area that is configure to engage a dry-fire means.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/10/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711